IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


PATRICIA BRITTAIN A.K.A., PATRICIA    : No. 522 MAL 2017
MAINES, ADMINISTRATOR OF THE          :
ESTATE OF BARBARA ANN MAINES,         :
                                      : Petition for Allowance of Appeal from
                 Petitioner           : the Order of the Superior Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
HOPE ENTERPRISES FOUNDATION           :
INCORPORATED, AND/OR HOPE             :
ENTERPRISE INC., AND/OR WILLIAM       :
BIRT, AND/OR HEATHER PETERS           :
AND/OR SELECTIVE INSURANCE            :
COMPANY OF AMERICA,                   :
                                      :
                 Respondents          :

PATRICIA BRITTAIN, A.K.A., PATRICIA   : No. 523 MAL 2017
MAINES, ADMINISTRATOR OF THE          :
ESTATE OF BARBARA ANN MAINES,         :
                                      : Petition for Allowance of Appeal from
                 Petitioner           : the Order of the Superior Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
HOPE ENTERPRISES FOUNDATION           :
INCORPORATED, AND/OR HOPE             :
ENTERPRISE INC. AND/OR WILLIAM        :
BIRT, AND/OR HEATHER PETERS           :
AND/OR SELECTIVE INSURANCE            :
COMPANY OF AMERICA,                   :
                                      :
                 Respondents          :
                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2018, the Petition for Allowance of Appeal is

DENIED.




                      [522 MAL 2017 and 523 MAL 2017] - 2